DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species A, claims 4 and 30, in the reply filed on 10 February 2022 is acknowledged.
Claims 11, 22-28, and 37-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 February 2022.
Claims 1, 4-10, 12, and 29-36 are under examination.

Response to Amendment/Arguments
Applicant's arguments, see bottom p.8 to top p. 9, filed 17 September 2021, with respect to the specification objections and claim objections have been fully considered and are persuasive.  The objections of 18 June 2021 have been withdrawn. 
Applicant's arguments, see lower p. 9, filed 17 September 2021, with respect to the 35 U.S.C. 112(a) scope of enablement rejection have been fully considered and are persuasive.  The rejection of 18 June 2021 has been withdrawn. 
Applicant's arguments, see bottom p. 9 to upper p. 14, filed 17 September 2021, with respect to the 35 U.S.C. 112(b)  have been fully considered and are persuasive.  The rejections of 18 June 2021 have been withdrawn. 
Applicant's arguments with respect to the 35 U.S.C. 103 rejection for claims 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the declaration submitted on 17 September 2021: 
Points 3-10 concerning the 112b rejection of claims 1-10 and 12-21 were considered and found to be persuasive; the 112(b) rejection of the claims for the term “near-fully lamellar” has been withdrawn.
Points 11-13 concerning the 103 rejection of claims 1-10 and 12-21 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 12, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/045644 in view of Xu et al. in " Effect of Sliding Speed and Applied Load on Dry Sliding Tribological Performance of TiAl Matrix Self-lubricating Composites" (2014) as evidenced by Guo et al. in "Development and validation of a rigid–flexible coupled dynamic valve-train model" (2012).
Regarding claims 1, 12, and 29,
	US '644 discloses a titanium/aluminum alloy (i.e., a titanium aluminide alloy matrix) (abstract) having a lamellar and near-lamellar structure (i.e., at least near-fully lamellar microstructure) (abstract, Fig. 2) that may be selected to comprise Ti Al(44-48)(Cr, Mn, V)0.5-5(Zr, Cu, Nb, Ta, Mo, W, Ni)0.1-10(Si, B, C, Y)0.05-1 (figures in atom-%) [0032], such as a composition of Ti Al(44-48)Mn0.5-5Nb0.1-10(B, C)0.05-1.  This composition substantially overlaps with the recited alloy ranges.  The alloy is then formed into a component [0035], such as an engine valve [0036-0037] or a turbine blade [0038].
	The parts of an engine valve and rocker arm are all in sliding engagement with other members; see the figure from Guo et al. below.

    PNG
    media_image1.png
    633
    400
    media_image1.png
    Greyscale
The engine valve (inner member) is in sliding engagement with the valve guide (outer member), and the rocker arm (outer member) is in sliding engagement with the rocker shaft (inner member) during the rotation of the cam as shown below.
	US '644 is silent as to the presence of a solid lubricant in the alloy dispersed in the alloy matrix at an atomic percentage of 1-30% of the composite material and thus the articles made therefrom.
	However, Xu et al. teaches that for a TiAl alloy with a molar ratio of 48% Ti, 47% Al, 2% Nb, 2% Cr, and 1% B (p. 394, middle right column) that adding 5-15 wt% of a 1:1:1 weight ratio of MoS2, hBN, and Ti3SiC2 solid lubricants (called MhT) to the alloy TiAl alloy reduces the wear rate of the formed alloy (Figs. 4-7).  As shown by the calculations below, this relates to about a 3.5-10.5 at% amount of the lubricant mixture in the composite.

    PNG
    media_image2.png
    194
    847
    media_image2.png
    Greyscale

Formulas for relation of molar mass of a mixture (i.e., an alloy)

    PNG
    media_image3.png
    434
    571
    media_image3.png
    Greyscale

Calculation for mol% of the 5 wt% and 15 wt% samples

    PNG
    media_image4.png
    429
    616
    media_image4.png
    Greyscale

Microsoft Excel formulas for above values
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add about 3.5-10.5 at% of MhT to the TiAl articles (i.e., engine valves and rocker arms) of US '644 in order to reduce their coefficient of friction and wear as taught by Xu et al.
	US '644 and Xu et al. are in the same field of endeavor as they relate to the improvement of Ti-Al (i.e., titanium aluminide) intermetallic alloys (see abstracts).
Regarding claims 4 and 30,
	While the MhT mixture of Xu et al. comprises hBN, the obvious combination of US '644 and Xu et al. does not have the solid lubricant consist only of hBN as claimed as both MoS2 and Ti3SiC2 are both present.
	However, per MPEP 2144.07 "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol.  'Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.' 325 U.S. at 335, 65 USPQ at 301.)."
	Xu et al. discloses that the intended use of the MhT mixture is as a solid lubricant (p. 394, upper left column).  Xu et al. also recognizes that MoS2, hBN, and Ti3SiC2 also provide solid lubricant properties when added alone to other metals to form self-lubricating composites.  (p. 393, middle right column to p. 394 upper left column).  Thus, the art recognizes that hBN alone is suitable for intended use as a solid lubricant to make a self-lubricating composite.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the portions of MoS2 and Ti3SiC2 in the MhT added to US '664 as taught by Xu et al. with hBN in order to form another self-lubricating composite.
Regarding claims 5-10 and 31-36,
	The obvious combination of US '644 and Xu et al. is silent on the manufactured articles and composite possessing the claimed properties of the solid lubricant being substantially homogenously distributed as discrete, inert particles (claims 5 and 31); the lamella have a maximum thickness of 1µm (claims 6 and 32); the titanium, aluminum, niobium, manganese, boron, and carbon are near-uniformly distributed throughout the alloy matrix (claims 7 and 33); the composite material has a room temperature percent elongation of a minimum of 0.5% (claims 8 and 34); the composite material has a coefficient of friction less than 0.065 from room temperature up to 800°C (claims 9 and 35); and the composite material has a wear rate less than 4.5 x 10-4 mm3 N-1 m-1, from room temperature up to 800°C (claims 10 and 36).
However, per MPEP 2112.01(I), "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)".
As shown above, the prior art product of the obvious combination of US '644 and Xu et al. may be selected by one of ordinary skill in the art to possess a substantially identical composition.
	Therefore, a prima facie case of obviousness has been established against claims 5-10 and 31-36 because the prior art product of the obvious combination of US '644 and Xu et al. can be selected to have both a substantially identical chemical composition as the claimed product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738